Stephens, J.
1. This being a suit in trover, in the municipal court of the city of Macon, for an alleged conversion of an automobile to which the plaintiff claimed title under a retention-of-title contract of sale to a third person, from whom the defendant subsequently bought the automobile, and the evidence authorizing the inference that the defendant bought it with actual knowledge of the plaintiff’s title, as well as constructive knowledge from the contract having been recorded as required by law, the verdict for the plaintiff was authorized.
2. It was not error to allow the plaintiff to amend the petition and process by striking the name of Mrs. Minnie Bell Stevens as the defendant and substituting therefor the true name of the defendant, to wit, Miss Minnie Bell. Civil Code (1910), § 5686.
3. No other assignment of error is insisted upon in the brief of counsel for the plaintiff in error.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.